DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, submitted on 09/01/2022, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 09/01/2022, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the issue. Therefore, the objection of claims 5-8 and 12-13 has been withdrawn. 
Claims 1-4, 9-11 and 14-15 have been canceled.

Allowable Subject Matter
Claims 5-8 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 5, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “the type of the event includes a second event that requires the cassette to be drawn out, and the control device drives the first fan, when the type of the event is the second event.”

Referring to claim 6, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “the type of the event includes a third event that requires the second cover to be opened, the third event includes waste toner fill-up, where the waste toner container is filled up with the waste toner, and the control device drives the second fan, when the type of the event is the third event.”
Referring to claims 7-8, it follows that they are inherently allowable for depending on allowable base claim 6.

Referring to claim 12, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the control device causes the touch display, upon detecting the occurrence of the event and driving the fan, to display a selection image for urging a user to respond whether the user intends to open the open/close device.”
Referring to claim 13, it follows that it is inherently allowable for depending on allowable base claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675